78 So.3d 639 (2011)
Christopher Michael FILLINGIM, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-727.
District Court of Appeal of Florida, First District.
December 8, 2011.
Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
WOLF, CLARK, and WETHERELL, JJ., concur.